101 F.3d 694
Stavros Zafiratosv.Township of Monroe, Gloucester County, Estate of MarthaDriver, Alma Alexander, Jeannette Moyer, Jack Rubba, CharlesFiore, James Atkinson, Albert Driver, Jack Luby; S & F Minifruit Market, Inc., Stavros S. Zafiratos, President v. Stateof New Jersey, Albertson, Ward & McCaffery, Township ofMonroe, Gloucester County Prosecutors Office, AlmaAlexander, Jeannette Moyer, Jack Rubba, Charles Fiore, JamesAtkinson, Albert Driver, Estate of Martha
NO. 96-5107
United States Court of Appeals,Third Circuit.
Oct 22, 1996

Appeal From:  D.N.J., Nos. 95-03605, 95-04419,
Rodriguez, J.


1
AFFIRMED.